DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the first robot holds the glass tube (which is already recited in line 4 of claim 14) and the second robot moves the lead towards the glass tube (which is already recited in line 10 of claim 14).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (2021/0107233) in view of Foo (5,549,496).  Regarding claims 1, 14 and 7 Lenz teaches an apparatus comprising a first robot on which a first gripper is mounted and second robot on which a second gripper is mounted ([0036]). Lenz also shows the gripper comprises two fingers, which is capable of gripping things such as glass tube and a lead (figures 2, 7-8). Lenz also teaches the first robot and second robot can be brought together so the first and second tubes meet and join, which suggests the first and second robots are capable of inserting a lead into a glass tube (figures 7-9, [0040]), since it requires a similar motion.  More specifically, Lenz teaches moving the first robot and the second robot toward each other, and after joining, the second robot releases the tube, such that the first robot removes the joined tubes ([0042], figure 10, claims 5, 8). Thus, the first robot is capable of holding a glass tube and removing the tube with the insert, and the second robot is capable of moving a lead towards the glass tube and loosening a grip on the lead.
Lenz further teaches a heating means for heating and softening the ends of both tubes gripped within the first and second grippers (figures 7-8, [0040], claim 1), but 
In further regards to claim 14, it appears the only variation of the claim limitation to that of claim 1 is for the performing the steps automatically. Since the steps as discussed above are performed with six axis robots ([0038]) and not manually, then the first robot is adapted to automatically perform the steps of gripping the glass tube and placing the glass tube into the heating element, and the second robot is adapted to automatically perform the steps of gripping a lead, moving it to the heating element, moving it toward for insertion into the tube, and releasing the lead. 
Regarding claims 2-5 and 15-17, Lenz teaches moving the first and second robots to bring the ends of the two respective tubes toward each other to be in contact with the heater, simultaneously heating the ends until melted, subsequently moving the tubes to be away from the heater, and bringing both heated ends together to join the melted ends ([0040]-[0041], figures 8-9). Thus, the first robot is capable of controlling the heating time of the glass tube on the heater and the second robot is capable of controlling the heating time of the glass tube on the heater, such that the tubes are softened and melted, since the robots control how long the ends are in contact with the 
Regarding claims 6 and 18, as just discussed, Lenz teaches heating the end of both tubes simultaneously by contacting with a heater. Lenz moves the two heated ends apart so as withdrawn the contact heater and thereby allowing the two heated ends to be brought together for joining. However, with the modification of the heating source by Foo, there would be no need to move the ends of the tubes apart for the removal of the contact heating element, since the heat source is a flame and not a contact heating element. Thus, combination of the robot arms and a flame heater would be capable of placing a glass tube and lead on the flame heater through the insertion of the lead into a glass tube. 
Regarding claim 9, as can be seen in figure, Lenz brings the ends of the tubes together ([0041], claims 5. 8); thus, the robots are capable of inserting a lead into an end of a glass tube.
Regarding claims 10-11, Lenz teaches the first and second robots can move the end of the respective tubes to the heater (claims 8-9); thus, the first and second robots is capable of moving the ends of the glass tubes into the flame heater of Foo.
Regarding claim 12, Lenz teaches the first and second robots are multi-degree-of-freedom robots (claim 10).
Regarding claim 13, Lenz shows the first and second robots arranged on opposite side of the heater in figure 8.
Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. Applicant argues Lenz does not qualify as prior art because does not have an effective filing date earlier than December 3, 2018. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant’s arguments with respect to Kume have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-13 under Kume and Hantzschel et al. has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741